--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3
 
 
 
 
 
 
 
 
 
 
 
 
HPEV, INC.


NOTE AND WARRANT PURCHASE AGREEMENT


AUGUST 9, 2012
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 

    Page       1. Amount and Terms of the Notes; Terms of Warrants 1   1.1
Promissory Notes and Warrants 1   1.2  Closing 1       2.  Representations and
Warranties of the Company 2   2.1  Organization, Good Standing, and
Qualification 2   2.2  Capitalization 2   2.3  Authorization 2   2.4 Valid
Issuance of Common Stock 2       3.  Representations and Warranties of the
Lenders 2   3.1  Authorization 2   3.2  Purchase Entirely for Own Account 2  
3.3  Disclosure of Information 3   3.4  Investment Experience 3  
3.5  Accredited Investor 3   3.6  Restricted Securities 3   3.7  Further
Limitations on Disposition 3   3.8  Legends 3       4.  State Commissioners of
Corporations 4       5.  Miscellaneous 4   5.1  Successors and Assigns 4  
5.2  Governing Law 4   5.3  Counterparts 4   5.4  Titles and Subtitles 4  
5.5  Notices 4   5.6  Finder’s Fee 5   5.7  Entire Agreement; Amendments and
Waivers 5   5.8  Effect of Amendment or Waiver 5   5.9  Severability 5   5.10
Release 6

 




Schedule 2
Schedule of Exceptions



EXHIBITS A-1 to A-4
PROMISSORY NOTES

EXHIBITS B-1 to B-4
WARRANTS TO PURCHASE SHARES OF COMMON STOCK

 
 
 
 

--------------------------------------------------------------------------------

 
 
NOTE AND WARRANT PURCHASE AGREEMENT
 
 
THIS NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) is made as of August 9,
2012, by and between HPEV, Inc., a Nevada corporation (the “Company”), and
SPIRIT BEAR LIMITED (“Lender”).
 
WHEREAS, the Lender has provided the following consideration in the form of
interim financing to the Company:
 
1.  
April 27, 2012 - $100,000 (funding)

 
2.  
May 22, 2012 - $35,000 (funding)

 
3.  
June 28, 2012 - $1,222.38 (expense payment)

 
4.  
July 11, 2012 - $50,000 (funding)

 
WHEREAS, the parties intend for the Company to issue in return for such
consideration promissory notes and warrants to purchase shares of the Company’s
Common Stock; and
 
WHEREAS, the parties hereto wish to provide for the sale and issuance of such
notes and warrants in return for such consideration.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and intending to be legally bound hereby, the parties hereby
agree as follows:
 
1. Amount and Terms of the Notes; Terms of Warrants.
 
1.1 Promissory Notes and Warrants.  In return for the consideration provided by
Lender, the Company shall sell and issue to such Lender promissory notes in the
form attached hereto as Exhibits A-1 through A-4 (each a “Note” and,
collectively, the “Notes”) and issue to the Lender warrants to purchase shares
of the Company’s Common Stock in the form attached hereto as Exhibit B-1 through
B-4 (each a “Warrant” and, collectively, the “Warrants”).  The aggregate
principal amount of the Notes shall be ($186,222.38).  The warrant coverage
ratio shall be (3.5714) warrant shares per dollar of consideration provided by
Lender as set forth above, subject to adjustment as set forth in the
Warrants.  The shares of Common Stock as described in the Warrants are referred
to herein as the “Warrant Shares”.
 
1.2 Closing.  The closing (the “Closing”) of the loan and issuance of the Notes
and Warrants shall take place at the office of the Company on the first business
day immediately following the date this Agreement is duly executed and delivered
by the Lender and the Company, or at such other time and place as the Company
and the Lender agree upon orally or in writing.
 
 
 
1

--------------------------------------------------------------------------------

 
 
2. Representations and Warranties of the Company.  In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Lender that, except as set forth in the Schedule of Exceptions attached to
this Agreement as Schedule 2:
 
2.1 Organization, Good Standing, and Qualification.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Nevada and has all requisite corporate power and authority
to own, lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted.  The Company is duly qualified or
licensed as a foreign corporation to transact business, and is in good standing,
in each jurisdiction in which the failure to be so qualified or licensed and in
good standing would have a material adverse effect on its business or
properties.
 
2.2 Authorization.  All corporate action on the part of the Company, its
officers, directors, and shareholders necessary for the authorization,
execution, and delivery of this Agreement, the performance of all obligations of
the Company hereunder, and the authorization, issuance and delivery of the Note
and the Warrant has been taken or will be taken prior to the Initial
Closing.  All corporate action on the part of the Company, its officers,
directors and shareholders necessary for the authorization, issuance (or
reservation for issuance) and delivery of the Warrant Shares to be issued upon
exercise of the Warrant will be taken prior to the exercise of the
Warrant.  This Agreement, the Note and the Warrant, when executed and delivered
by the Company, shall constitute valid and binding obligations of the Company,
enforceable in accordance with their respective terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies.
 
2.3 Valid Issuance of Stock.  The Warrant Shares, when issued, sold, and
delivered in accordance with the terms of the Warrant for the consideration
expressed therein, (i) will be duly authorized, validly issued, fully paid, and
nonassessable and, based in part upon the representations of the Lender in this
Agreement, will be issued in compliance with all applicable Federal and state
securities laws and (ii) will be free of any restriction on transfer, lien or
encumbrance, other than restrictions on transfer under Federal or state
securities laws.
 
3. Representations and Warranties of the Lender.  In connection with the
transactions provided for herein, the Lender hereby represents and warrants to
the Company that:
 
3.1 Authorization.  This Agreement constitutes such Lender’s valid and legally
binding obligation, enforceable in accordance with its terms.
 
3.2 Purchase Entirely for Own Account.  Lender acknowledges that this Agreement
is made with Lender in reliance upon Lender’s representation to the Company that
the Notes, the Warrants and the Warrant Shares (collectively, the “Securities”)
will be acquired for investment for Lender’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that Lender has no present intention of selling, granting any participation
in, or otherwise distributing the same.  By executing this Agreement, Lender
further represents that Lender does not have any contract, undertaking,
agreement, or arrangement with any person to sell, transfer, or grant
participations to such person or to any third person with respect to the
Securities.  Lender represents that it has full power and authority to enter
into this Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
3.3 Disclosure of Information.  Lender acknowledges that it has received all the
information it considers necessary or appropriate for deciding whether to
acquire the Securities.  Lender further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities.
 
3.4 Investment Experience.  Lender is an investor in securities of companies in
the development stage and acknowledges that it is able to fend for itself, can
bear the economic risk of its investment, and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Securities.  Lender also represents it has not
been organized solely for the purpose of acquiring the Securities.
 
3.5 Accredited Investor.  Lender is an “accredited investor” within the meaning
of Rule 501 of Regulation D of the Securities and Exchange Commission (the
“SEC”), as presently in effect.
 
3.6 Restricted Securities.  Lender understands that the Securities are
characterized as “restricted securities” under the Federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
the Securities may be resold without registration under the Securities Act of
1933, as amended (the “Act”), only in certain limited circumstances.  In this
connection, Lender represents that it is familiar with Rule 144 under the Act,
as presently in effect, and understands the resale limitations imposed thereby
and by the Act.
 
3.7 Further Limitations on Disposition.  Without in any way limiting the
representations set forth above, Lender further agrees not to make any
disposition of all or any portion of the Securities unless and until the
transferee has agreed in writing for the benefit of the Company to be bound by
this Section 3 and:
 
(a) There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or
 
(b)           (i) Lender shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if reasonably
requested by the Company, Lender shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of such shares under the Act.  It is
agreed that the Company will not require opinions of counsel for transactions
made pursuant to Rule 144 except in extraordinary circumstances.
 
3.8 Legends.  It is understood that the Securities may bear the following
legends and any other legends that may be required by state securities laws:
 
“These securities have not been registered under the Securities Act of
1933.  They may not be sold, offered for sale, pledged, hypothecated, or
otherwise transferred except pursuant to an effective registration statement
under the Securities Act of 1933 or unless an opinion of counsel satisfactory to
the Company states that registration is not required under such Act or unless
sold pursuant to Rule 144 under such Act.”
 
 
 
3

--------------------------------------------------------------------------------

 
 
4. State Commissioners of Corporations.  The sale of the Securities which are
the subject of this Agreement has not been qualified with the Commissioner of
Corporations of the State of California and the issuance of such Securities or
the payment or receipt of any part of the consideration for such Securities
prior to such qualification is unlawful, unless the sale of securities is exempt
from qualification by Section 25100, 25102 or 25105 of the California
Corporations Code.  The rights of all parties to this agreement are expressly
conditioned upon such qualification being obtained, unless the sale is so
exempt.
 
5. Miscellaneous.
 
5.1 Successors and Assigns.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
5.2 Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of California as applied to agreements among California
residents, made and to be performed entirely within the State of California.
 
5.3 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
5.4 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
5.5 Notices.  Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or upon deposit with the
United States Post Office, by registered or certified mail, postage prepaid and
addressed to such party at the address set forth hereafter, or at such other
address as such party may designate by ten (10) days’ advance written notice to
the other parties.  If to the Lender, to the address set forth in such Lender’s
signature page hereto.
 
 
 
4

--------------------------------------------------------------------------------

 
 
If to the Company:


HPEV, Inc.
c/o Quentin Ponder, CFO
27420 Breakers Drive
Wesley Chapel, Florida 33544
Telephone:     (813) 929-1877
Facsimile:    (813) 929-1875
Email:      qponder@verizon.net


With a copy to:


McMahon Serepca LLP
Attention:David M. Serepca, Esq.
985 Industrial Road, Suite 201
San Carlos, California 94070
Telephone:    (650) 637-0600
Facsimile:   (650) 637-0700
Email:     david@msllp.com


5.6 Finder’s Fee.  Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction.
 
5.7 Entire Agreement; Amendments and Waivers.  This Agreement and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof.  Any term of this Agreement or any of such other documents delivered
pursuant hereto may be amended and the observance of any term of this Agreement
or any of such other documents may be waived (either generally or in a
particular instance and either retroactively or prospectively) with the written
consent of the Company and the holders of a majority of the Warrant Shares
issued or issuable upon exercise of the Warrants.  Any waiver or amendment
effected in accordance with this Section shall be binding upon each holder of
any securities purchased under this Agreement at the time outstanding (including
securities into which such securities have been converted), each future holder
of all such securities, and the Company.
 
5.8 Effect of Amendment or Waiver.  Lender acknowledges that by the operation of
Section 5.8 hereof the holders of a majority of the Warrant Shares issued or
issuable upon exercise of the Warrants will have the right and power to diminish
or eliminate all rights of such Lender under this Agreement.
 
5.9 Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision was so excluded and shall be enforceable in accordance with its terms.
 
 
 
5

--------------------------------------------------------------------------------

 
 
5.10 Release.  Upon Closing, the Company releases and discharges the Lender, its
affiliates, their employees, officers, directors, members, agents and attorneys
(in their capacities as representatives of the Lender) from any and all claims
and causes of action that arise prior to the Closing; provided, however, that
the Company does not release any claims arising out of a breach of this
Agreement, the Notes or Warrants by Lender.  Upon Closing, the Lender releases
and discharges the Company, its employees, officers, directors, shareholders,
agents and attorneys (in their capacities as representatives of the Company)
from any and all claims and causes of action that arise prior to the Closing;
provided, however, that the Lender does not release any claims arising out of a
breach of this Agreement, the Notes or Warrants by the Company.  Each party
acknowledges that it has been made aware of the provisions of California Civil
Code, §1542, which provides as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”


 
With respect to the claims being released under Section 5.10, and upon the
effectiveness of the respective releases contains therein, each party waives and
relinquishes, to the fullest extent permitted by law, the provisions, rights,
and benefits of California Civil Code, §1542, and other statutes or common law
principles of similar effect, and hereby agrees and acknowledges that this
waiver and relinquishment is an essential term of this Agreement, without which
the consideration provided to it would not have been given.
 


 


 
[Signature page to follow]
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Note and Warrant Purchase
Agreement as of the date first above written.
 

  HPEV, INC.                             By /s/ Tim Hassett           Timothy
Hassett, CEO                              LENDER:                            
By /s/ Jay A. Palmer           Jay A. Palmer, President           Address:    
      1470 First Avenue           New York, NY  10075  

 
 


 
7 

--------------------------------------------------------------------------------

 

SCHEDULE 2


Schedule of Exceptions




None








 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------